Citation Nr: 1424940	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant served on active duty training from July to November 1968 with the Army reserve.  He also had additional periods of active duty training and inactive duty training from November 1968 to March 1991.
This case initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the Buffalo, New York Regional Office, and that office forwarded the appeal to the Board.

In June 2012, the Board remanded claims for entitlement to service connection for right and left ear hearing loss disabilities.  In December 2012, the RO granted entitlement to service connection for right ear hearing loss disability, and that claim is therefore no longer before the Board.  For the reasons indicated below, the RO complied with the Board's June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A left ear hearing loss disability did not manifest during any period of active duty training or inactive duty training and current left ear hearing loss disability is not related to a disease or injury sustained while on active duty training or an injury sustained while on inactive duty for training.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by "active military service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing active duty training, or from an injury incurred or aggravated while performing inactive duty training.  Id.  In this case, the appellant had multiple periods of active duty training and inactive duty training between 1968 and 1991.  The preponderance of the evidence reflects, however, that his current left ear hearing loss disability did not result from a disease or injury incurred in or aggravated by active duty training or an injury incurred in or aggravated by inactive duty training.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The treatment records from the appellant's reserve service reveal no complaints, findings or diagnoses pertaining to left ear hearing loss during his initial term of active duty for training between July and November 1968.

The treatment records from the appellant's reserve service between November 1968 and March 1991, as well as statements from fellow reserve soldiers, show that the appellant served in an engineering battalion.

There are multiple examination reports from this time period which contain audiometric findings.  On the October 1968 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

On the report of medical history, the appellant indicated that he had an operation that should have been redone.  The examiner indicated that all of the above existed prior to service and were of no significance with no complications or sequelae.

On the January 1976 periodic examination, pure tone thresholds, in decibels, were as follows:




HERTZ



250
1000
2000
3000
4000
RIGHT
35
35
35
N/A
35
LEFT
30
25
15
N/A
30

A right ear perforated drum for two years was noted, with a small amount of purulent discharge.  The report of medical history indicated broken ear drum due to trauma by basketball and left mastoidectomy as a very young boy.

On the December 1979 quadrennial examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
25
15
N/A
20
40
LEFT
10
10
10
N/A
10
25

Right ear trauma approximately 11 years previously was noted, resulting in a ruptured tympanic membrane and an attempted right tympanoplasty one week later which was unsuccessful.  A left ear mastoidectomy as an infant was also noted.  The summary of defects and diagnoses indicated that the right tympanic membrane had a large central perforation, the left tympanic membrane was absent, and there was a diagnosis of bilateral hearing loss.  The report of medical history indicated broken ear drum due to basketball when the appellant was about 12, left ear mastoidectomy as an infant, and new ear drum in right ear.  

On the November 1983 periodic examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
5
0
5
5
20

Drainage blood of the right ear along with chronic ear infection for the previous year and a right ear operation as an infant were noted.  The summary of defects indicated right ear evidence of blood mixed with serous fluid with the tympanic membrane not clearly visualized.  The report of medical history indicated similarly.

On the December 1987 periodic examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
25
30
45
70
 85
LEFT
5
15
15
5
25
 40

Ear surgery as a child and mild right ear hearing loss were noted.  The report of medical history indicated similarly.

The appellant and fellow reserve personnel have asserted that he was exposed to various noises from machines and gun fire during his periods of active duty for training and inactive duty training.  Therefore, the evidence shows that the claimant was exposed to acoustic trauma, i.e., hazardous noise, during his periods of active duty for training and inactive duty training.

The appellant also indicated in statements including in November 2007 that he had 35 years of civilian noise exposure as a picture-hanger maker, tool keeper, and carpet installer, during which he wore hearing protection at all times.

Private audiological examination reports beginning in January 2005 showed bilateral hearing loss disability.  No opinion was given as to the etiology of the hearing loss disability.  A January 2005 letter from Dr. Schaefer indicated chronic otitis media with recent decrease in hearing. 

A November 2007 lay statement from the appellant's wife indicates that the appellant had difficulty hearing the television, conversations, and the telephone.  She indicated that the appellant "has a profound hearing loss."

A March 2008 VA examination revealed audiometric findings consistent with a bilateral hearing loss disability.  The examiner opined that the Veteran's hearing loss disability was not due to his active or inactive duty training because his hearing was normal at the time of his discharge in November 1968.  The Board found the examination inadequate because the examiner addressed only the appellant's first period of active duty training and instructed that the appellant be afforded a new VA examination.

Following a July 2012 VA examination, to include a review of the claims file and examining the appellant, the examiner concluded that it was not likely that the Veteran's active duty training noise exposure contributed to his hearing loss as his hearing was normal at separation.  She opined that the Veteran's sensorineural hearing loss was related to his occupational noise exposure and his conductive hearing loss was related to his years of middle ear problems.  In a July 2012 addendum, however, the examiner changed her opinion and found that, given that the reserve medical records showed right ear hearing loss at the high frequency range from 1976-1987, it was at least as likely as not that his right ear hearing loss was related to past middle ear surgeries and infections, occupational noise exposure, and post service noise exposure.  Notably, however, she also found that, given the appellant's normal left ear hearing thresholds from 1967-1987, it was not at least as likely as not that reserve service noise exposure contributed to his present hearing loss disability.

As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion that left ear hearing loss is unrelated to the appellant's reserve service, which would include any periods of active duty training and inactive duty training, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As the examiner offered a probative opinion, the examination was adequate and complied with the Board's remand instructions.  Moreover, while the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability, Hensley v. Brown, 5 Vet. App. 155, 159 (1993), here the examiner pointed to multiple factors in explaining why she found right ear hearing loss related to the appellant's reserve service but not left ear hearing loss.  Her opinion is therefore entitled to substantial probative weight.  Moreover, there is no contrary medical opinion in the evidence of record.

To the extent that the appellant or the lay witnesses contend that his left ear hearing loss disability is related to a period of active duty training or inactive duty training lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the lay testimony as to the etiology of the left ear hearing loss disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent the lay testimony of record is competent, the Board finds that the specific, reasoned opinion of the July 2012 VA examiner in her report and addendum is of greater probative weight than the more general lay assertions.

The Board also notes that, while sensorineural hearing loss is a chronic disease for which service connection is presumed in certain veterans, here the appellant is not entitled to the presumption because VA has limited that presumption to only those "who served in the active military, naval, or air service after December 31, 1946," 38 U.S.C.A. § 1137, which excludes those who have served on active duty training or inactive duty training unless the individual has shown that the disability for which he is claiming service connection is due to a disease or injury incurred or aggravated during that period of active duty training or inactive duty training.  38 U.S.C.A. § 101(24)(B); Bowers v. Shinseki, 26 Vet. App. 201, 206-07 (2013) (discussing identical language in 38 C.F.R. § 3.318).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for left ear hearing loss disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


